department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date cc ita tl-n-2504-01_wli2 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from associate chief_counsel cc ita subject treble damage payments under the antitrust laws this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be used or cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend a b c d a b c issue whether sec_162 of the limits the deductibility of settlement payments made by a to certain customers in anticipation of lawsuits arising from violations under sec_4 of the clayton act conclusion tl-n-2504-01 sec_162 does not limit the deductibility of settlement payments made by a to certain customers in anticipation of lawsuits arising from violations under sec_4 of the clayton act facts a is engaged in manufacturing and marketing b and c on a the united_states filed a criminal information in d charging a with illegally price fixing and conspiracy to suppress and eliminate competition by price fixing b in violation of sec_1 of the sherman antitrust act the sherman antitrust action in b a pled guilty to such charges as a result of the sherman antitrust action most of a’s customers group filed civil lawsuits under sec_4 of the clayton act which provides for the payment of treble_damages when a violation of the sherman act has occurred however some of a’s customers settled their antitrust claims before filing a lawsuit group ultimately a settled all claims related to the antitrust violations with respect to b and c tax years a deducted one-third of its settlement payments made under the clayton act to group and deducted all such payments to group it should be noted this field_service_advice is limited to settlement payments made by a under sec_4 of the clayton act to group the payments law sec_162 of the internal_revenue_code provides in general that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 provides that if in a criminal proceeding a taxpayer is convicted of a violation of the antitrust laws or pleads guilty or nolo contendere to an indictment or information charging such a violation is entered or accepted in such a proceeding no deduction shall be allowed under subsection a for two-thirds of any amount_paid or incurred- on any judgment for damages entered against the taxpayer under sec_4 of the clayton act or in settlement of any_action brought under sec_4 on account of such violation or related violation sec_1_162-22 of the income_tax regulations provides that an amount may be considered as paid in settlement of an action brought under sec_4 of the clayton act even though the action is dismissed or otherwise_disposed_of prior to such settlement or tl-n-2504-01 the complaint is amended to eliminate the claim with respect to the violation or related violation analysis in order for the two-thirds disallowance provided in sec_162 to apply to the instant case the statute and regulations require there must be a prior criminal proceeding in which the taxpayer was convicted of violating the federal antitrust laws or in which he entered his plea of guilty or nolo contendere to an indictment charging violation of the federal antitrust laws and if the damages are paid in settlement of any_action brought under sec_4 on account of such violation or related violation court proceedings must have been instituted by the plaintiff’s filing a complaint for treble_damages as stated above a pled guilty to violating federal antitrust charges therefore the first requirement has been satisfied the remainder of this field_service_advice will address the second requirement under sec_162 a settlement cannot relate to an anticipated action it must be an action brought the payments made by a to its customers were made to settle civil antitrust litigation between the parties stemming from the criminal antitrust investigation and the information to which a pled guilty however the payments did not settle an action brought under sec_4 of the clayton act in s rept no 1969_3_cb_597 the committee discusses the criminal underpinning for the partial denial of the deduction the senate report states i t is provided that if a taxpayer is convicted in a criminal proceeding for the violation of the federal antitrust laws or pleads guilty or nolo contendere then no deduction is to be allowed for two-thirds of any amount_paid on any judgment for damages against the taxpayer or for settlement of any_action brought under sec_4 of the clayton antitrust act there is nothing in sec_162’s legislative_history that indicates any legislative intent to forego the requirement for a civil_action to be brought under the clayton act rather sec_1_162-22 extends the scope of the statute but only to settlements of actions brought which are no longer active at the time the settlement is made that is the regulation applies the two-thirds limitation to settlements of an action that has been dismissed or otherwise_disposed_of prior to the settlement and to settlements where the claim has been amended to eliminate the requisite claim prior to the settlement it is our opinion that sec_162 does not apply to civil settlements where no civil_action has been brought as discussed above the statute is unambiguous on this tl-n-2504-01 point further the government lost this exact issue in 84_tc_1319 aff’d another issue 806_f2d_263 9th cir unpublished decision acq and nonacq on other issues 1990_2_cb_1 in fisher companies the court held that sec_162 does not apply to amounts paid prior to the commencement of an action under sec_4 of the clayton act the court read the plain language of sec_162 as requiring an action brought under sec_4 of the clayton act in order to trigger the two-thirds disallowance because the claimant in fisher companies settled with the taxpayer before filing a complaint under the clayton act the court held sec_162 did not apply to the payments made to the claimant similarly in the present case a’s customers did not file a civil_action under sec_4 of the clayton act against a and therefore the two-thirds limitation under sec_162 does not apply to the payments case development hazards and other considerations if you have any further questions please contact cc ita at heather c maloy associate chief_counsel robert m casey branch chief cc ita by
